Citation Nr: 0511397	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran retired in September 2001 after approximately 22 
years' active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran subsequently moved and his 
file was transferred to the Baltimore RO.  

A rating decision in December 2004 granted service connection 
for migraine headaches and tinnitus.  Accordingly, those 
issues, which the veteran had previously appealed, are no 
longer before the Board.  

A personal hearing was conducted at the Board in January 
2004.  


FINDING OF FACT

The medical evidence shows that the veteran's chronic 
lumbosacral strain had its origins in service.  


CONCLUSION OF LAW

Chronic lumbosacral strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
January 2002 rating decision, an April 2003 statement of the 
case, and a supplemental statement of the case dated in 
January 2005 that discussed the pertinent evidence, and the 
laws and regulations related to claims for service connection 
for a low back disorder and a right knee disorder.  Moreover, 
these documents essentially notified them of the evidence 
needed by the veteran to prevail on his claims.  

In addition, in a June 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing an injury in service, or that a 
disease was made worse during service, or an event in service 
caused injury or disease.  The RO related that the veteran 
also needed to submit evidence of a current disability.  The 
RO stated that this could be shown by medical evidence.  
Lastly he was told that in order to substantiate his claim 
for service connection he needed to submit or identify 
evidence of a relationship between his current disability and 
an injury, disease, or event in service.  He was informed 
that medical records or medical opinions usually showed this 
type of evidence.  He was told that service connection could 
also be awarded on a presumptive basis under the law, as to 
certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.  In 
addition, the letter provided him information about Veterans' 
Service Organizations, including how such an organization or 
representative could assist him with his claims.  

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statement of 
the case, and notice letter dated in June 2004 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In June 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in June 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in January 2005.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records show that, at the time of an 
examination in April 1998, the veteran reported having 
occasional exacerbations of low back pain due to work and 
exercise; the examiner did not note any pertinent abnormal 
clinical findings.  The remaining service medical records, 
including the report of the veteran's separation examination 
conducted in March 2001, are completely negative for any 
complaints, pertinent abnormal clinical findings, or 
diagnosis concerning any low back disorder.  

A VA compensation examination was conducted in August 2001, 
while the veteran was apparently on terminal leave, but still 
on active duty.  He reported that he had had pain, weakness, 
fatigue, lack of endurance, and stiffness in his back that 
would flare up monthly and could last for days.  He 
attributed the back pain to problems with his knees.  The 
examiner noted that there was painful motion on extension and 
right lateral flexion, but that range of motion was normal in 
all axes.  There was no muscle spasm, weakness, or 
tenderness.  Straight leg raise testing was normal 
bilaterally.  The examiner then commented that, "Range of 
motion is within normal limits and without pain.  Pain is the 
Deluca issue."  X-rays of the thoracic and lumbar spine were 
reportedly normal.  The examiner diagnosed, "Chronic 
lumbosacral strain based on today's examination."  The 
report does not indicate that the examiner reviewed any 
medical records.  

VA outpatient clinic records, dated from October 2001 to 
October 2002, do no mention any low back complaints or 
pertinent abnormal clinical findings.  

Another VA compensation examination was conducted in February 
2003.  The veteran reported at that time that he would have 
back pain seven or eight times per year and that it would 
last two days, sometimes in association with knee pain.  He 
denied having to miss work or his studies over the previous 
year.  The examiner indicated that there were no abnormal 
objective findings.  It was noted that an x-ray of the 
lumbosacral spine was normal.  He diagnosed chronic 
intermittent lumbosacral strain, taking into account 
"functional considerations" and the fact that range of 
motion of the lumbosacral spine was normal.  

The veteran testified at a personal hearing before the Board 
in January 2004.  But he did not specifically comment on his 
claimed back disorder.  

Further VA compensation examinations by orthopedic and 
neurological examiners were conducted in July 2004.  The 
neurological examiner recorded normal clinical findings, 
except for reported pain at the extremes of forward flexion 
and lateral rotation.  Palpation of the right lower back was 
painful, but the examiner could not appreciate any spasm.  
The examination was otherwise normal.  The examiner commented 
that the veteran "clearly does have musculoskeletal pain in 
the back... It does appear to be musculoskeletal in origin."  
He did not list a specific diagnosis.  The orthopedic 
examiner concentrated on the examination of the veteran's 
knees, but he listed a diagnosis of chronic back pain, 
probably from lower back strain.  He later commented that the 
exact etiology of the veteran's lower back pain was 
speculative, but he indicated that it "could be aggravated 
by compensation for his knee pain when favoring his left knee 
when doing certain physical activities like lifting."  The 
examiner stated that an MRI of the lumbar spine might help 
determine the cause of the lower back pain; the MRI, however, 
was reportedly normal.  

All examiners since the veteran's separation from service 
have indicated that the veteran does have chronic low back 
pain.  Two examiners assigned a definite diagnosis of chronic 
lumbosacral strain, while the others were only slightly less 
sure that was the correct diagnosis.  No examiner has stated 
that the veteran has no chronic low back disorder.  

In addition, the first VA examiner listed the diagnosis of 
chronic lumbosacral strain while the veteran was still on 
active duty.  

The Board recognizes that the various examiners have reported 
few, if any, pertinent abnormal clinical findings.  The Board 
is also cognizant of the absence of reported symptoms in 
clinic records between 2001 and 2003.  Service connection, 
however, does not require numerous manifestations of a 
disability, only that the veteran have a current disability 
and that the disability have resulted from an injury or 
disease in service.  Nor does it require that the symptoms be 
continuous.  Further, it is not the province of the Board to 
question the legitimacy of diagnoses rendered by competent 
medical professionals who diagnosed a disability based on and 
supported by examination findings.  The Board may only weigh 
the available evidence.  

Therefore, because the weight of the evidence shows that the 
veteran currently has chronic lumbosacral strain and that the 
disability began during service, service connection for 
chronic lumbosacral strain is granted.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for chronic lumbosacral strain is granted.  


REMAND

Review of the claims file discloses medical evidence that is, 
at best, unclear as to the existence and etiology of a right 
knee disorder.  The July 2004 examiner was requested to 
provide an opinion as to 1) whether the veteran's service-
connected left knee disability caused or aggravated any 
current right knee disorder found, 2) the baseline 
manifestations which are due to the effects of the non-
service-connected right knee disorder, 3) the increased 
manifestations which are due to the service-connected left 
knee disability, and 4) the medical considerations supporting 
the examiner's opinion.  The opinion he provided, however, 
was less than clear and did not fully answer the questions 
posed by the RO.  Specifically, although he stated that the 
veteran's left knee disability did not cause his current 
right knee condition, he added that the left knee disability 
"may be as likely as not aggravating his current right knee 
condition."  "May be" as a modifier in that statement 
muddies the meaning of the opinion.  Further, the opinion did 
not set forth the manifestations of the right knee disorder 
before and after any aggravation by the left knee disability.  
Nor did the examiner set forth the medical considerations 
supporting his opinion.  The medical opinion obtained in July 
2004 simply does not contain enough information for the Board 
to make a decision on this issue.  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should schedule the veteran 
for an orthopedic examination.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
appropriate tests should be completed.  
The examiner's report should set forth in 
detail all current symptoms, clinical 
findings, and diagnoses concerning the 
veteran's right knee.  The examiner 
should be requested to provide a medical 
opinion regarding the following 
questions:

a.  What, if any, right knee 
disorder is currently present?

b.  Did any current right knee 
disorder begin during service or as 
a direct result of an injury or 
disease in service?  

c.  If the current right knee 
disorder did not begin during 
service or as a direct result of an 
injury or disease in service, did 
the veteran's service-connected left 
knee or back disability cause the 
right knee disorder?  

d.  If the service-connected left 
knee or back disability did not 
cause the right knee disorder, did 
either service-connected disability 
aggravate the right knee disorder, 
causing an increase in the disorder 
itself?  

e.  If the left knee or back 
disability did aggravate the right 
knee disorder, please describe the 
manifestations of the right knee 
disorder both before and after the 
aggravation, to the extent possible.  

The examiner's opinion should be 
expressed in terms of relative 
probability as to each question posed and 
should include adequate rationale to 
support the opinion.  The RO should 
ensure that all questions are answered, 
to the extent possible and appropriate.  

2.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim.  If action taken 
remains adverse to him, he should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


